294 S.W.3d 89 (2009)
Anthony HOWELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91325.
Missouri Court of Appeals, Eastern District, Division Two.
September 29, 2009.
Michelle M. Rivera, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.
Prior report: 182 S.W.3d 692.

ORDER
PER CURIAM.
Anthony Howell ("Movant") appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant makes two arguments on appeal. First, Movant argues the motion court clearly erred in denying his motion because his trial counsel ("Counsel") was ineffective for failing to call LaQuilla "Shay" January ("Ms. January"), Bobbie Bolden ("Ms. Bolden"), and Robert Taylor ("Mr. Taylor") as witnesses. Second, Movant argues the motion court clearly erred in denying his amended motion without entering findings of fact and conclusions of law on all allegations contained in Movant's *90 pro se motions, which were physically attached to his amended motion.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).